Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 13-CV-383

                       BLT BURGER DC, LLC, APPELLANT,

                                        V.

                        NORVIN 1301 CT, LLC, APPELLEE.

                      Appeal from the Superior Court of the
                              District of Columbia
                                (CAB-8602-10)

                     (Hon. Anthony C. Epstein, Trial Judge)

(Argued January 7, 2014                                Decided March 13, 2014)

       Paul J. Kiernan, with whom John F. Stanton and Adam M. Blank, were on
the brief, for appellant.

      Allen V. Farber, with whom Gregory A. Mason and Adam Scott Kunz, were
on the brief, for appellee.

      Before BECKWITH and MCLEESE, Associate Judges, and FERREN, Senior
Judge.

      FERREN, Senior Judge: BLT Burger DC, LLC (Tenant) appeals an award of

damages to Norvin 1301 CT, LLC (Landlord) totaling $158,542 in unpaid rent,

taxes, and insurance, and an additional $5.7 million in diminished value of the

property that Tenant leased but abandoned after a dispute erupted over the parties‟
                                           2

respective responsibilities. Tenant stopped paying rent and Landlord brought an

action for possession, whereupon Tenant surrendered the premises. Landlord then

re-entered the property, listed it for rent or sale, and eventually sold it as part of a

package with another building that Landlord owned nearby. Tenant sued for

breach of the lease, and Landlord counterclaimed alleging Tenant‟s breach. The

trial court granted judgment for Landlord as a matter of law on Tenant‟s claim, as

well as judgment for Landlord on its counterclaim. Only the damages awarded on

the counterclaim are at issue here.      We vacate (subject to reconsideration on

remand) the $158,542 awarded for unpaid rent, taxes, and insurance allocable to

the period before sale of the properties; affirm the trial court‟s ruling that Landlord

is entitled to diminished value damages, but vacate the award of $5.7 million;

remand for further proceedings to determine the correct calculation of damages;

and remand for reevaluation of the attorney‟s fees and costs awarded Landlord.


                                           I.


      Landlord owned a three-story townhouse located at 1317 Connecticut

Avenue, N.W., which it rented to Tenant for ten years under a lease dated February

17, 2010. Rent commenced on August 3, 2010, beginning with a base rent of

$16,000 per month that was to increase over time. Under the lease, Tenant was

required to complete approximately $1.8 million worth of construction described
                                          3

as “Tenant‟s Work” necessary to make the premises suitable for a restaurant.

Tenant also was required to pay real estate taxes and insurance amounting to

$94,000 and $13,500, respectively, in the first year. Landlord, in return, was

required to pay Tenant $200,000 in partial reimbursement of construction costs.

The lease also provided for payment of “percentage rent,” under which Landlord

would eventually be entitled to a portion of Tenant‟s gross sales from restaurant

operations.



      Section 23A of the lease provided that in the event of Tenant‟s default and

Landlord‟s re-entry, Tenant would remain liable for “any and all damages,

deficiency or loss of rent,” while “Landlord reserve[d] full power . . . to relet the

Premises for the benefit of Tenant.” The lease further provided that in the event of

“termination,” Landlord was entitled to recover the difference between [1] the

“cash value of the rent and other charges reserved . . . for the unexpired portion of

the Term,” and [2] the “then cash rental value . . . for such unexpired portion of the

Term” (after deduction of “Landlord‟s relet costs”).1

      1
          Section 23A then provides a “prima facie” valid formula for computing
that difference by comparing [1] the rent actually realized upon reletting “within a
reasonable time after such termination” with [2] the “present cash value of the
future rents hereunder reserved to Landlord for the unexpired portion of the Term”
derived by computing “such sum, if invested at four percent (4%) per annum
simple interest, as will produce the future rent over the period of time in question.”
                                         4


      Section 23E provided that the remedies specified in the lease were

“cumulative” and “not intended to be exclusive of any other remedies to which

Landlord may be lawfully entitled.”



      Tenant paid Landlord a $100,000 security deposit and rent for the first

month (August 2010) but did not pay rent, taxes, or insurance thereafter. On

October 13, 2010, Tenant wrote Landlord by email that Tenant had put the

construction project “on hold [until] issues are resolved with the landlord,” because

Landlord had allegedly failed to correct structural issues with the property and had

caused delays in obtaining a construction permit. The next day, October 14, 2010

Landlord sent Tenant a notice of default for failure to pay rent and other required

charges and demanded that Tenant make all past due payments by October 26,

2010.2 Tenant did not make the payments, and Landlord sent Tenant a notice of

termination on October 28, 2010.



      On November 4, 2010, Landlord filed suit against Tenant in the Landlord

and Tenant Branch of Superior Court seeking possession of the premises and back

rent. In response, Tenant left the premises and returned the keys to Norvin on

      2
         Landlord demanded a total of $54,191.74, which included unpaid rent,
taxes, and insurance for September and October 2010.
                                        5

December 3, 2010. Landlord subsequently engaged a leasing brokerage company

to relet the premises.     Landlord also owned the adjoining building at 1301

Connecticut Avenue, N.W., and simultaneously with its leasing effort engaged

another broker to sell both buildings as a package. On July 6, 2011, Norvin sold

the two together for $27 million.



      On November 12, 2010, Tenant sued Landlord in Superior Court, alleging

breach of the covenant of quiet enjoyment and various provisions of the lease.

On December 8, Landlord answered and counterclaimed, alleging Tenant‟s breach

for nonpayment of amounts due, as well as for failure to complete the Tenant‟s

Work that would have “added value to the Premises.”         In its counterclaim,

Landlord sought “all damages, deficiencies, loss, costs and expenses in rent,

reasonable attorney‟s fees, court costs, brokerage commissions, and expenses

incurred in preparing the Premises for reletting, as well as any and all other

damages suffered by Landlord,” estimating an amount “not less than $1.8 million”

plus attorney‟s fees and other costs.



      During discovery Landlord revised the estimate, informing Tenant that

Landlord was then seeking $5.6 million in damages “as a result of being deprived

of the increased value of the property caused by [Tenant‟s] breach. . . . But for
                                           6

[Tenant‟s] breaches of the Lease, [Landlord] would have been able to increase the

sale value of the building by $5.6 Million, if not more.”



      On May 16, 2012, the parties filed a Joint Pretrial Statement. Landlord

identified, as relief sought, “an award in its favor to include, but not limited to, the

dollar amount of lost rent, the loss sustained by [Landlord] as a result of [Tenant‟s]

failure to do the Tenant Work (thereby adversely affecting the value of the

building), real estate brokerage commissions paid by [Landlord], pre-judgment and

post judgment interest, attorney‟s fees, expenses and costs.”          In the pretrial

statement, Landlord identified its principal, Norman Livingston, as a fact witness.



      The bench trial began February 4, 2013. At the close of Tenant‟s case in

chief, the trial court granted Landlord‟s motion for judgment as a matter of law,

ruling that Tenant, not Landlord, had breached the lease. Landlord then proceeded

to present proof of damages. Counsel described Landlord‟s theory of diminished

value: “If the tenant had fulfilled its obligations and done its build out and if it was

paying rent as it was suppose[d] to. And . . . if it was paying $16,000 a month, the

increased value for sale purposes would have been an additional $5 million or so

using the cap[italization] rate that was used for the transaction.”
                                         7

       Thereafter, Landlord‟s principal, Norman Livingston, testified that the sale

price of $27 million for the joint sale of the two buildings had been determined by

using a 5.25% capitalization rate. He explained, more specifically, that the price

had been calculated by dividing the “income, after all of the expenses have been

paid on the property,” by that rate. He further testified that because BLT had not

paid rent, there was “no net income” from 1317 Connecticut Avenue (the premises

previously leased to BLT) to factor into the calculation. As a result, he concluded,

the sale price was $5.7 million less than if BLT had been paying the rent due.



      During Livingston‟s testimony when his credentials were being established,

counsel for Tenant stipulated that Livingston “knows about investment

capitalization” and the “area” of “finances.”      Counsel objected, however, to

Livingston‟s testimony to a limited extent, arguing that Landlord was claiming,

improperly, that “the value of the building was affected by [Tenant‟s] not doing

improvements.” Counsel for Tenant also argued that, upon sale of the properties,

“any further claim of damages or rents is cut off as of that date.” Tenant, however,

did not present evidence on Landlord‟s damage claim.


      The trial court found that Livingston had “the expertise necessary” to

establish the value of the building; that applying the capitalization rate was a

“reasonable approach to the estimation of damages”; and that Landlord had made
                                        8

reasonable attempts to mitigate damages.      The court then awarded damages

totaling $158,542 for rent, taxes, and insurance for the period from the rent

commencement date (August 3, 2010) through the sale of the premises (July 6,

2011), reduced by $116,000 in the rent and security deposit that Tenant had paid.3

Additionally, the trial court awarded Landlord $5.7 million in diminished value

damages.



      On February 25, 2013, Tenant filed a motion to alter or amend judgment

pursuant to Super. Ct. Civ. R. 59 (e) (2012 Repl.), on the grounds that judgment

should have been entered for Tenant and, alternatively, that the trial court

improperly calculated Landlord‟s damages award.       The trial court denied the

motion on March 27, 2013, ruling that the motion had been untimely filed but that

in any event it failed on the merits. In addition, the court granted Landlord‟s

motion for an attorney‟s fees award of $200,000. Tenant filed a timely appeal.




      3
         The period between commencement of the lease and sale of the properties
covered eleven months. At $16,000 per month, the rent totaled $176,000. The
annual real estate taxes were $94,000, and the annual insurance costs were
$13,500, for a total of $107,500, reduced to $98,542 for eleven months. The rent,
taxes, and insurance for the eleven months, therefore, totaled $274,542, from
which Tenant received a credit of $116,000 for payment of the first month‟s rent
plus a $100,000 security deposit. That left the $158,542 awarded by the court.
                                        9


                                       II.


      The principal questions on appeal are:



      1. Whether the sale of the 1317 property entitled Landlord to damages

measured by reference to its diminished value upon sale after termination and

surrender of the lease;



      2. If diminished value damages are awardable, whether the $5.7 million was

properly calculated;



      3. Whether the lease entitled Landlord to recover damages attributable to

the unpaid rent, taxes, and insurance during the period between termination and

surrender of the lease (December 3, 2010) and the sale of the formerly demised

premises (July 6, 2011).



                                       III.

                                        A.


      In addressing these issues, we begin by outlining the approaches to damages

for breach of a lease commonly taken in this jurisdiction. In Truitt v. Evangel
                                         10

Temple, Inc.,4 this court acknowledged three long-established options that a

landlord has when the tenant wrongfully abandons the premises and repudiates the

lease: (1) accept the abandonment and terminate the lease in full satisfaction; (2)

refuse to acquiesce in the abandonment, re-enter and relet the premises, and hold

the tenant liable for any deficiency in the rent; or (3) refuse to re-enter, allow the

premises to remain vacant, and hold the tenant for the full rent. 5         Landlord

exercised the second option, with its obligation to mitigate Tenant‟s damages by

attempting to relet – a remedy detailed in § 23A of the lease. This case, however,

adds a twist: Landlord simultaneously advertised 1317 for rent and for a packaged

sale with 1301, culminating in a sale of the combined properties for $27 million.



      The question thus becomes: when a landlord augments its effort to mitigate

damages by simultaneously offering the premises for sale as well as for rent –

intending, presumably, to take the best offer all things considered – how does this

hybrid approach affect the nature and amount of the damages a tenant can be

expected to pay for the breach? As yet, there has been no answer under District of

Columbia law; thus, we look at how other jurisdictions have resolved issues of

damages upon sale of property surrendered after breach of a lease.

      4
          486 A.2d 1169 (D.C. 1984).
      5
          Id. at 1172.
                                         11



      There is a split of authority as to whether sale of the property is appropriate

mitigation or, instead, cuts off a landlord‟s right to damages at time of sale. Some

courts appear to permit collection of damages calculated by reference to the rent

lost during a period of reasonable diligence to relet the premises after termination

and surrender, but they would preclude an award of further damages attributable to

lost rent for the period after the date of sale.6 The Maryland Court of Appeals, for

example, has observed that a “resale, akin to reletting for a term longer than the

original term, is so inconsistent with the tenant‟s estate as to allow for no other

interpretation than that the landlord had reentered in order to accept a surrender” –




      6
         See Wilson v. Ruhl, 356 A.2d 544, 546, 547 (Md. 1976) (under Maryland
real property statute, listing property for sale rather than rent does not satisfy
landlord‟s duty to mitigate damages upon landlord‟s re-entry after termination of
lease; duty to mitigate requires landlord “to exercise reasonable diligence to relet
the premises,” although listing “for sale or rent and later for rent” – and eventually
reletting – “did satisfy that duty”); First Wis. Trust Co. v. L. Wiemann Co., 286
N.W.2d 360, 368 (Wis. 1980) (landlord‟s sale of property evidenced clear intent to
elect between (1) acceptance of surrender and termination of lease, and (2) taking
possession of premises for purpose of mitigating damages; by electing sale,
landlord accepted surrender and termination, and thus is deprived of right to
recover damages for future rent” after premises were sold); cf. Enak Realty Corp.
v. City of New York, 109 A.D.2d 814 (N.Y. App. Div. 1985) (foreclosure sale cut
off landlord‟s claim against tenant for rents due subsequent to the sale).
                                         12

an act that, under Maryland law, “terminated the tenancy altogether” with no

“further obligation to pay rent.”7



      Other case law, however, recognizes that a sale of formerly leased property

after reasonable diligence to relet “is an appropriate effort to mitigate damages”

calculated by reference to the diminished value of that property after the breach.8

New York‟s Latham Land decision9 is particularly informative because the facts

are so similar to those we consider here. The parties entered into a contract

whereby the defendant-tenant agreed to build, lease, and operate a restaurant on a


      7
          Wilson, 356 A.2d at 547.
      8
          Latham Land I, LLC v. TGI Friday’s, Inc., 96 A.D.3d 1327, 1332-33
(N.Y. App. Div. 2012) (in light of tenant‟s breach and landlord‟s failed efforts to
find new tenant, sale of property was “appropriate effort to mitigate damages” after
termination of lease; and damages are ascertained by capitalizing at market rate the
average annual base rent for the property with the “lease in place” and calculating
the property‟s diminished value by subtracting the actual sale price without the
lease); accord McGuire v. City of Jersey City, 593 A.2d 309, 315 (N.J. 1991) (“we
think it is more appropriate to consider the landlord‟s sale of the premises as a
mitigation, rather than as an acceptance of surrender,” but sale ended right to
damages for lost future rent because “sale price . . . compensate[d] for the value of
the future rental income”); see also Millikan v. American Spectrum Real Estate
Servs. California, Inc., 12 Cal. Rptr. 3d 459, 461, 464-65 (Cal. Ct. App. 2004)
(while “jilted landlord” will nearly always attempt to mitigate damages by making
reasonable efforts to relet property, nothing in “law” or “reason” would “prohibit a
landlord from selling the property to mitigate his loss, provided the trier of fact
finds a sale to be a reasonable means to avoid the further loss of rental revenue”).
      9
          See supra note 8.
                                        13

portion of the plaintiff-landlord‟s property. However, ten months after the contract

was signed, following a period of disputes between the parties, the tenant – never

having commenced construction – terminated the contract. The landlord sued, and,

failing to find another tenant, ultimately sold to a third party both the property

designated for the lease and an adjacent parcel already improved with another

restaurant. As damages, the landlord did not seek “actual rent due” because the

tenant had not yet “create[d] the leasehold estate promised by the contract.”10

Rather, the landlord sought and recovered general damages “for the loss of the

value of the leasehold interest promised by the parties‟ agreement,” measured by

the diminished “value of [the] property following defendant‟s breach” compared to

what the value “would have been had [the tenant] honored the lease agreement.”11



      If, contrary to Latham Land’s approach, we were to honor the first line of

cases from Maryland and Wisconsin,12 Landlord would be entitled to the trial

court‟s award of $158,542 in damages attributable to unpaid rent, taxes, and




      10
           Id. at 1330.
      11
           Id. at 1331.
      12
           See supra note 6.
                                           14

insurance up to the date of sale,13 but not to the award of diminished value

damages. More specifically, if a sale (as opposed to reletting) is inconsistent with

recognized mitigation of damages for breach of the lease – that is, if a sale is

tantamount to unqualified acceptance, rather than rejection, of a surrender – then

after-sale damages would not be allowable; only an award of damages reflecting

unpaid rent and related costs that accrued before the sale, while the landlord was

trying diligently to relet the premises, would be consistent with the rent-related

damages normally awarded upon termination and surrender.



      If, on the other hand, we were to conclude that a sale after surrender and

termination could be characterized as appropriate mitigation of the breach, as New

York, New Jersey, and California courts have ruled,14 and if that sale were to have

resulted in diminished value of the property when compared to its value with the


      13
          See supra note 3. Technically, the relief attributable to “rent” lost after
termination of a lease is an award of “damages” (typically measured by reference
to the value of the rent lost); it is not lost “rent,” as such, because the obligation to
pay “rent” ceases upon “surrender” of the premises. See Ostrow v. Smulkin, 249
A.2d 520, 522 (D.C. 1969) (if landlord “retakes possession by legal process or by
accepting a voluntary surrender of possession,” tenant‟s obligation to pay future
“rent” ceases, although tenant may be liable for “damages” for breach of contract).
Thus, damages for lost “rent” extend only to the date of “termination of the lease,”
defined for this purpose as “surrender” of the premises, not earlier by reference to
“commencement of the action or the entry of judgment.” Id.
      14
           See supra note 8.
                                         15

lease in place, then we would have to accept the trial court‟s decision to award

such damages if, but only if, such an award is consistent with the damages

provisions in the lease – to which we now turn.


                                         B.


      Tenant, as the appellant, has the burden of proving trial court error in

selecting the measure and calculating the award of damages. Citing Maryland‟s

Wilson decision,15 Tenant stresses that § 23A of the lease contains extensive

language measuring Landlord‟s remedies solely by reference to lost rent, leaving

no room for damages based on the “diminished value” of property sold (rather than

relet) after termination of the lease. Tenant did not make that argument at trial,

however, but the argument fails in any event because the proffered legal predicate

for it is insufficient. The case law on which Tenant relies does not contemplate the

kind of lease provision, present here, that authorizes remedies other than – i.e., as

alternative to – the options that we recognized in Truitt v. Evangel Temple, Inc.16

Section 23A itself permits the award of “any and all damage, deficiency or loss of

rent,” but, of more direct significance, § 23E, a catch-all provision, expressly



      15
           See supra note 6.
      16
           486 A.2d 1169 (D.C. 1984); see text accompanying supra note 5.
                                         16

authorizes – in addition to the relief prescribed in § 23A – all “other remedies to

which Landlord may be lawfully entitled.”



      Tenant does not persuasively interpret § 23E in a way that would limit its

reach to discrete and subordinate damages, such as injury to the premises or unpaid

construction costs – a restrictive reading that, in Tenant‟s view, would leave § 23A

alone to prescribe all remedies for a breach justifying termination. To the contrary,

in light of persuasive case law we have cited from New York and other

jurisdictions,17 we read § 23E to have “lawfully entitled” Landlord, upon

termination of the lease, to recover damages by selling the property and seeking

relief based on diminished value of the premises, if reletting was not a realistic

option and the facts otherwise justified that remedy.18



      Tenant does not argue on appeal that Landlord lacked diligence in seeking a

successor lessee to mitigate damages. We, therefore, turn to Tenant‟s arguments as

to why, in the alternative, diminished value is not a proper measure of damages

under the circumstances before us. Tenant did not contend at trial that the lease

      17
           See supra note 8.
      18
            We express no opinion as to whether a sale in lieu of reletting is
appropriate mitigation when a landlord, upon termination of a lease, seeks only to
sell the property, without an effort to relet it.
                                        17

categorically precluded diminished value damages; and, as briefly noted earlier and

elaborated below, Tenant only partially contested at trial whether Landlord

effectively alleged that theory. Tenant‟s new counsel on appeal attempts to make

up for these oversights – and push diminished value damages out of the case − by

stressing that the only pretrial reference to the claimed $5.7 million in diminished

value was a one-sentence reference to $5.6 million in an answer by Landlord to an

interrogatory; that according to the Joint Pretrial Statement, Landlord had

subsequently limited its concern about diminished value to a claim that Tenant had

failed to undertake “Tenant Work” required under the lease for renovation of the

premises as a restaurant (earlier claimed by Landlord to cost Tenant $1.8 million);

and that the Pretrial Order limited all claims and defenses to “those described in

the parties‟ Joint Pretrial Statement . . . absent a showing of good cause or

excusable neglect.”



      Over minimal, virtually irrelevant objection, however, the trial court –

implicitly relying on “good cause” or “excusable neglect” – informally modified

the Pretrial Order by permitting Landlord‟s witness, Norman Livingston, to testify

at trial in support of the $5.7 million.        Apparently misperceiving where

Livingston‟s testimony was headed, Tenant‟s counsel objected only to the

testimony about value attributable to failure to complete “improvements” (the
                                         18

Tenant Work), an objection incorporated within counsel‟s more fundamental

contention (rejected above) that sale of the property cut off all damages.19



       In our view, new counsel on appeal fails to establish that counsel for Tenant

at trial had preserved a categorical attack on diminished value damages. Counsel

on appeal contends, nonetheless, that diminished value damages have not been

established because they are “special,” not “general,” damages; they must be

specially pleaded as such; they can be proved only through expert testimony; the

$5.7 million award failed that “expert” requirement because Livingston was not

properly qualified for that purpose; and Livingston‟s valuation in any event was

invalid as a matter of law – to the point of plain error, a manifest miscarriage of

justice.20




       19
           Counsel for Tenant objected as follows: “I‟m going to object to the line
of questioning if they‟re going to argue is how the value of the building was
affected by BLT not doing improvements. I am [not] aware of any case authority
that says when somebody sells a building, even if – of the lease – they can recover
as damages whatever [e]ffect they might try to claim not doing damages but – not
doing build-out‟s. Apparently − come to sale any further claim of damages or
rents is cut off as of that date.”
       20
            See Finkelstein v. District of Columbia, 593 A.2d 591, 595-96 (D.C.
1991) (new trial may be warranted if jury “verdict is so unreasonably high as to
result in a miscarriage of justice”).
                                        19

      The Latham Land I case from New York characterized damages on facts

almost identical to those here as general damages,21 whereas other courts (typically

considering damages allegedly caused by anchor tenants to other proprietors in

shopping malls) have characterized diminished value as special damage.22 We

need not decide the nature of the damages here, however, as Tenant never

questioned at trial whether the damages articulated by Livingston were special or

general, or whether Livingston‟s theory was pleaded properly or not. The first

important question on valuation, therefore, is whether expert testimony is required

for the valuation of Landlord‟s damage claim.




      21
          Latham Land I, LLC v. TGI Friday’s, Inc., 96 A.D.3d 1327, 1330, 1332
(N.Y. App. Div. 2012) (“[G]eneral (or direct) damages . . . compensate for the
value of the promised performance. . . . Plaintiff seeks to recover for expectation
damages flowing from defendant‟s breach, i.e., the loss of the benefit of its
bargain. In our view, these are direct damages, which are the natural and probable
consequence of the breach.”) (internal quotation marks omitted).
      22
           See BVT Lebanon Shopping Ctr., Ltd. v. Wal-Mart Stores, Inc., 48
S.W.3d 132, 136 (Tenn. 2001) (diminution in value is proper measure of damages
when anchor tenant breached implied covenant of continued occupancy in
shopping center; concurring opinion characterizes diminished value damages as
special damages); Pleasant Valley Promenade v. Lechmere, Inc., 464 S.E.2d 47,
62-63 (N.C. Ct. App. 1995) (diminished value damages may be applied as special
damages where anchor store left shopping center if such damages were foreseeable
or contemplated); see also Hornwood v. Smith’s Food King No. 1, 772 P.2d 1284,
1286 (Nev. 1989) (diminution in value of shopping center as result of anchor
tenant‟s breach of lease was foreseeable).
                                       20

      Without acknowledging that expert testimony is required, Landlord contends

that Tenant stipulated at trial to Livingston‟s expert ability to spell out why

Landlord‟s diminished value damages totaled $5.7 million.23 The stipulation to

which Landlord refers was counsel‟s statement that Livingston “knows about

investment capitalization and the area, I guess, finances.”     That is hardly a

stipulation that comes to grips with the kind of expertise needed. On the other

hand, at the time this stipulation was offered, counsel had not been objecting to

Livingston‟s testimony beyond questioning whether failure to complete the Tenant

Work was germane to valuation of damages – far from a fundamental rejection of

Livingston‟s testimony. Under these circumstances, therefore, we cannot stand in

the way of Landlord‟s contention that Tenant did not effectively object to

Livingston‟s testimony as an expert on the damages claimed.



      This appeal has been premised, by both parties, on the assumption that if

diminished damages are awardable at all, they shall be awarded − upon proper




      23
          The New York case characterizing as general, not special, damages the
kind of relief that Landlord claims here on similar facts adverted to “expert”
opinion on plaintiff‟s damages. See Latham Land I, 96 A.D.3d at 1331. And case
law from this jurisdiction evaluating real estate appraisals for purposes of local
taxation address valuations by expert appraisers. See, e.g., Wolf v. District of
Columbia, 597 A.2d 1303, 1305 (D.C. 1991).
                                         21

computation.24 We come, therefore, to the dispositive question: whether Norman

Livingston‟s valuation of $5.7 million in damages can stand.


                                         C.


      We must conclude, in light of compelling case law from this jurisdiction,

that Livingston‟s methodology was flawed at the core. Despite Tenant‟s failure to

challenge it effectively at trial, we must agree with Tenant‟s counsel on appeal that

a manifest miscarriage of justice occurred.



      To calculate diminished value, Livingston first applied a 5.25%

capitalization rate to the income generated by 1301 alone, the computation, he

says, that generated the $27 million sale price for 1301 and 1317 combined. Next,


      24
         We have no way of knowing for sure whether diminished value damages,
after proper calculation, will exceed the value (after appropriate imputed
mitigation) of the unpaid “rent and other charges reserved” (quoting § 23A) over
the balance of the lease term. Landlord, however, assuredly believes that
diminished value damages will be the greater, as apparently does Tenant, whose
opening brief asserts that, “had the Lease not been breached,” Tenant “would have
paid the Landlord a little more than $2 million in rent over the next 10 years.”
Tenant, however, while arguing that the lease does not permit diminished value
damages, does not go further to contend that, if they are awardable, they must be
capped by a lower value calculated for rental stream damages under § 23A. (Nor
in any event is it immediately clear why a landlord, if compelled by circumstances
to mitigate damages by selling rather than reletting the property, should have
damages limited by a rental measure.)
                                         22

in order to calculate how much more the combined properties would have been

worth if Tenant‟s lease had remained in place, Livingston took the “first year‟s net

rent” (including real estate taxes and insurance) from 1317, which totaled

approximately $299,000, and applied the same 5.25% capitalization rate, dividing

$299,000 by .0525. The result was approximately $5.7 million – the amount,

according to Livingston, that represented the value lost to the packaged properties

as a result of the missing income stream attributable to 1317 when leased.



      We begin our review of the $5.7 million by noting an important concession

by counsel for Landlord. At oral argument he was asked whether he agreed that if

1317 “had some value, then the $5.7 million number has to be incorrect?” To

which counsel replied, “I think that that‟s likely a fair statement.”25 Next, without

regard to other claimed errors in Livingston‟s methodology, we note four

fundamental mistakes. First, Livingston erroneously justified the sale price for the

combined properties ($27 million) by excluding all potential income from 1317,

which was vacant at the time of sale. He thereby posited a substantially deflated


      25
           Landlord‟s counsel added: “I think that the Tenant, who had every
opportunity to cross-examine, could have asked the question, „What value did you
ascribe to the property, Mr. Livingston?‟” Apparently Landlord‟s counsel had
forgotten that counsel for Tenant had asked Livingston whether he knew “what the
1317 alone would have sold for,” and that Livingston had answered, “No.”
                                          23

value of the properties. Given the income potential of 1317, one cannot reasonably

say that its temporarily vacant state permitted valuing that property at zero dollars.



      Second, Livingston used a 5.25% capitalization rate for the sale of both

properties (1301 and 1317), and yet testified that he had imputed “no net income”

to 1317 and did “not know what . . . 1317 alone would have sold for.” It is not

clear, therefore, whether 1317 was actually priced into the deal and, if it was not,

whether the capitalization rate should nonetheless have remained the same and the

price still $27 million.



      Third, in applying the income method of valuation, Livingston valued 1317

incorrectly by relying exclusively on one year‟s income under Tenant‟s abandoned

lease. As explained more fully below, appraisal of the market value under the

income method requires consideration of income over several years, commonly

including income evidence from comparable properties.



      Fourth, in taking what Livingston called the “first year‟s net rent” as the

basis for calculating the capitalized value of 1317, Livingston included taxes and

insurance as well as rent in his “net” rent figure. In doing so, he actually relied on

a “gross” rent figure that overly inflated the lost value of the lease, and thus overly
                                         24

increased the diminished value of 1317 by erroneously exaggerating the difference

between what the estimated selling price of the two properties (at market value)

should have been and the $27 million Landlord received.26



      Contrary to Livingston‟s approach, our case law, based on standard real

estate appraisal literature,27 indicates that under the income method of valuation, an

appraiser should rely not on a property‟s current income but, rather, on an imputed

income, which this court has characterized as “stabilized annual net income”




      26
          We elaborate below that, in valuing real property by using the “income”
method, appraisers rely on “stabilized annual net income,” Wolf, 597 A.2d at 1309,
meaning the owner‟s income after ordinary business expenses, including taxes and
insurance (as well as utilities, maintenance, and other ordinary costs). See
AMERICAN INSTITUTE OF REAL ESTATE APPRAISERS, THE APPRAISAL OF REAL
ESTATE 451, 457 (13th ed. 2008). The “net” figure is proper if only because a
landlord‟s receipt of taxes and insurance (or other operating expenses) from a
tenant, in addition to rent, reflects payments automatically passed on to third party
obligees, not money retained as earnings representing enhanced value of the
property. Therefore, by adding taxes and insurance payments to the rent to
establish the base figure for capitalizing income, Livingston relied on an inflated,
gross income figure that resulted in overvaluation. More specifically, to calculate
the $299,000 that served as the “net rent” basis for Livingston‟s capitalization, he
added together $192,000 for rent, $94,000 for real estate taxes, and $13,500 for
insurance (actually totaling $299,500). Had he properly limited “net rent” to the
$192,000 and applied his 5.25% capitalization rate, his value for 1317 would have
been approximately $3.7 million instead of $5.7 million.
      27
        Wolf, 597 A.2d at 1307 (quoting AMERICAN INSTITUTE OF REAL ESTATE
APPRAISERS, THE APPRAISAL OF REAL ESTATE 272, 504-05 (8th ed. 1983)).
                                         25

derived by reference to income and expenses over a period of several years.28

More specifically, the value of rental property, when based (as here) on the

“income” method,29 is a reflection of “income earning potential,” meaning an

estimate of the “present worth of a future income stream” that “an investor could

expect from the building.”30 And that value can be derived not only from the

earnings from the subject property for current and earlier years, but also from the

“income streams for numerous other” comparable properties that offer perspective

in finalizing the stabilized annual net income. 31 Of significance here, therefore,

“[r]ent for vacant or owner-occupied space is usually estimated at market rent


      28
          Id. at 1309 (discussing that “actual earning” may be “relevant evidence”
of future earning potential, “but it is the future potential, not the current earnings
themselves, that must constitute the legal basis for valuation”). Landlord argues
that Wolf is inapposite because it is a tax assessment case applying statutes and
regulations that are inapplicable here. We cannot agree. Wolf, citing standard
authority, see supra notes 26 and 27, relies on the generally accepted approach to
real estate, including valuation of leases. The fact that particular tax statutes and
regulations were applicable in Wolf does not undermine our analysis, as those
legislative edicts merely incorporate generally accepted valuation principles.
      29
         See id. Another method bases valuation on “comparable sales.” See id. at
1310-11. According to the American Institute of Real Estate Appraisers, an
appraiser typically “selects a final value estimate from among two or more
indications of value,” whereas Livingston relied on only one (income method). Id.
at 1307 (quoting THE APPRAISAL OF REAL ESTATE (8th ed. 1983) at 504).
      30
         Id. (quoting District of Columbia v. Washington Sheraton Corp., 499
A.2d 109, 115 (D.C. 1985) (internal quotation marks omitted)).
      31
           Id.
                                         26

levels,” not at zero, as Livingston posited for 1317 in justifying the $27 million

selling price of 1301 and 1317 as a package.32



       For the moment, however, let us take Livingston‟s own number. Assuming,

as he testified, that the lease for 1317 had remained in place and that he relied on

the same 5.25% capitalization rate for both properties, he calculated a diminished

value for 1317 of $5.7 million. If so, Landlord‟s selling price, if not $32.7 million,

should at least have exceeded the $27 million paid for both properties.33 The fact

that Landlord settled for less should not be held against Tenant to the point of

making up the entire difference. Because of Livingston‟s faulty (or at least non-

established) premise that the $27 million represented the true market value against

      32
           THE APPRAISAL OF REAL ESTATE (13th ed. 2008) at 453.
      33
           To illustrate, we shall correct only one part of Livingston‟s faulty
calculation by changing his “first year‟s net rent” from $299,000 to the correct
figure, $192,000. When that amount is capitalized by dividing it by 5.25%, the
value achieved is approximately $3.7 million. See supra note 26. If we then say,
hypothetically, that this figure also was derived from an expert‟s determination of
“stabilized net annual income” from the 1317 portion of the package sold, then the
selling price should have been approximately $30.7 million, leaving a diminished
value of $3.7 million, not $5.7 million. We do not at all intend to say that these
hypothetical calculations bear any resemblance to what an expert valuation,
properly conducted, would yield. We merely wish to show that even according to
Livingston‟s own “net” income premise (adjusted to omit taxes and insurance), his
result was faulty. These comments, moreover, should not obscure the fundamental
defect: that Livingston‟s analysis accorded no value whatsoever to the 1317
component of the two properties sold together.
                                         27

which diminished value damages should be measured, we have no way of knowing

what that value should be. And because Livingston‟s valuation of 1317 itself was

flawed, we have no way of knowing what the diminished value (if any) assessable

against Tenant should be. In short, from Livingston‟s testimony we cannot discern

a valid minuend or subtrahend, and thus a new hearing on diminished value is

required.



      We, therefore, must reverse the portion of the trial court‟s order awarding

Landlord $5.7 million in diminished value damages and remand for further

proceedings, including all additional, relevant evidence each party wishes to

introduce, for proper calculation of the diminished value at issue and a revised

order awarding damages for Tenant‟s breach.34



      34
          In contrast with Livingston‟s methodology, the expert in Latham Land I,
LLC, 96 A.D.3d at 1331, began by calculating the value of the subject property
assuming that the terminated lease was in place ($2,503,846). He then took the
actual sale price of two combined properties ($2,348,037), which included the
subject property without the lease, and subtracted the value of the other property
($1,373,077), leaving $974,960 as the value of the subject property without the
terminated lease in place. The expert then subtracted the $974,960 from the value
of the subject property with the lease in place ($2,503,846), arriving at diminished
value damages of $1,528,886. In contrast with Livingston‟s analysis in the present
case, there was no indication that the actual sale price of the two properties in
Latham Land was deflated, as the Latham Land analysis – unlike the Livingston
analysis – accounted for the full value of the property with the (terminated) lease in
place.
                                         28


                                         D.


      Tenant also questions the portion of the $158,542 awarded for unpaid rent,

taxes, and insurance during the seven-month period between termination and

surrender of the lease (December 3, 2010) and the date the properties were sold

(July 6, 2011).35 Tenant contends that under the lease and the law, this award is

invalid, and that in any event the award fails because, when combined with

diminished value damages, the result is double-counting of damages for this

period.



      The first question is whether Tenant raised, and thus preserved, a challenge

to the $158,542 at trial. We believe that it did, albeit indirectly. Before trial,

Tenant was only on notice, from the Joint Pretrial Statement, that Landlord was

seeking damages for [1] “lost rent” and related expenses and attorney‟s fees,

coupled with [2] the loss sustained “as a result of [Tenant‟s] failure to do the


      35
         Actually, the charges under the lease for rent, taxes, and insurance for the
period prior to sale totaled $274,542, when the $16,000 in monthly rent and the
monthly shares of real estate taxes ($7,833.33) and insurance ($1,125) are added
together and then multiplied. Because Tenant had previously paid for one month‟s
rent and given Landlord a security deposit of $100,000, a portion of the $274,542
had already been paid at time of judgment, leaving $158,542 due. See supra note
3. For convenience we use this latter, judgment figure for the pre-sale damages at
issue.
                                          29

Tenant Work (thereby adversely affecting the value of the building).” At trial,

however, the court permitted Landlord to inflate its “affected value” argument into

a full blown “diminished value” measure of damages. Counsel for Tenant objected

to the flow of argument on two grounds: that the Tenant Work was irrelevant to

the measure of damages and that, in any event, “come to sale[,] any further claim

of damages or rents is cut off as of that date.” In short, Tenant was advocating the

Wilson36 line of cases that, upon sale, damages from termination and surrender of

the lease ended; only pre-sale damages were awardable. The trial court overruled

the objection but invited counsel to “brief that.”



      Thereafter Landlord‟s witness, Norman Livingston, testified as to

diminished value damages, concluding that they were $5.7 million. Landlord‟s

counsel then referred to damages “prior to July of 2011” (i.e., before the properties

were sold). Counsel had apparently submitted dollar amounts, which the judge

was sorting through when he stopped to acknowledge Tenant‟s counsel. A long

discussion ensued, not on the pre-sale damages but on diminished value damages,

during which the judge, changing the subject again, commented that “the rent and

the insurance and real estate taxes,” before the sale, were “undisputed.” After

further discussion of diminished value, the trial court returned again to pre-sale

      36
           See supra note 6.
                                          30

damages, acknowledging Tenant‟s argument that Landlord‟s total damages should

be limited to the pre-sale loss of “rent, real estate taxes, and insurance,” without

addition of post-sale diminished value damages, and inviting Tenant‟s counsel

again to “brief the issue.” The court then went on to calculate the net pre-sale

damages at $158,542.37         Whereupon the discussion turned to attorney‟s fees,

followed by the court‟s announcement that it would be “entering judgment in the

amount we just discussed” ($5.7 million plus $158,542).             The court then

acknowledged its anticipation of a Rule 59 (e) motion and invited the parties to

“file whatever supplemental brief[s] you want to file.”



      At trial, therefore, counsel for Tenant, while arguing against diminished

value damages, did not directly challenge the $158,542 pre-sale damage award.

Presumably counsel failed to do so, however, because, under Tenant‟s theory of

the case, if post-sale, diminished value damages were not awardable – as Tenant

was arguing – then all pre-sale damages would be awardable. That is to say, only

if Tenant were to lose the argument that the court invited its counsel to brief would

Tenant be squarely faced with the $158,542 issue. Under these circumstances,

therefore, it is not a stretch to say that, by inviting counsel to brief Tenant‟s

opposition to diminished value damages, the court implicitly invited counsel to

      37
           See supra note 3.
                                          31

brief any fallback argument on damages in the event that the court were to reject

counsel‟s principal contention. This understanding of the leeway the court was

affording counsel is particularly appropriate because Tenant‟s trial counsel, in light

of the Joint Pretrial Statement limiting all claims and defenses to “those described”

therein (absent “good cause” or “excusable neglect”), had little warning before trial

that full blown diminished value damages would be claimed.38 Thus, counsel


       38
         In his brief, counsel for Landlord argues that Tenant could not have been
surprised at trial by Landlord‟s claim for the full measure of diminished value
damages, because Landlord‟s answer to an interrogatory dated April 11, 2012, had
disclosed a claim for $5.6 million. That interrogatory, however, has no currency in
the discussion of pretrial notice, given the later Pretrial Order of June 14, 2012,
limiting Landlord‟s damages to those expressly claimed in the Joint Pretrial
Statement of May 16, 2012. Landlord‟s counsel insists, to the contrary, that the
Joint Pretrial Statement did give notice of Landlord‟s claim to full blown
diminished value damages. He quotes from that statement:

              “. . . Norvin seeks damages including, but not limited to
              . . . the loss in value of its property as a result of BLT‟s
              . . . failure to occupy the premises, and failure to pay
              monies in accordance with the rent roll . . . .”

Landlord‟s counsel, however, used ellipses to omit from the Joint Pretrial
Statement the very limitation on claimed diminished value damages (italicized
below) that Tenant‟s counsel understood, and stressed to the court, at trial (see
supra note 19 and accompanying text):

              “Norvin seeks damages including, but not limited to . . .
              the loss in value of its property as a result of BLT‟s
              failure to do the Tenant Work, failure to occupy the
              premises, and failure to pay monies in accordance with
              the rent roll . . . .” (emphasis added).

(continued . . .)
                                         32

should not necessarily have been expected on the spot to articulate a fallback

objection in this complicated area of damages analysis.



      In its Rule 59 (e) motion, however – now formally confronted with the trial

court‟s order for diminished value damages – counsel for Tenant began to argue

that the court had also improperly granted Landlord “unpaid rent for September,

2010 through July, 2011,” as well as damages for “the purported diminution in the

value of the Building.”     Added counsel:      “Wholly aside from this award’s

constituting double counting, it is insupportable as a matter of law and as a matter

(. . . continued)
         On one level of analysis, of course, every element of value that counsel
described would be diminished by breach of the lease. As to the recognized
category of “diminished value” damages, however, the language quoted above
does not provide clear pretrial notice that Landlord was seeking the full measure of
such damages, rather than those limited to loss in value as a result of Tenant‟s
failure to complete renovations. This language is especially unclear in light of
Landlord‟s earlier statement in the same Joint Pretrial Statement that it was seeking
“lost rent, loss of the value of the Tenant Work as that otherwise would have
affected the value of the property, and other damages” including attorney‟s fees.
Here, Landlord expressly mixes traditional damages calculated solely by reference
to the future rental stream, as under § 23A of the lease (“lost rent”) with one mere
element of diminished value damages (“Tenant Work”), further implying exclusion
of a larger universe of diminished value damages.

        In sum, the Joint Pretrial Statement, when read as a whole, does not make
clear that Landlord was seeking diminished value damages for Tenant‟s breach
beyond its failure to complete Tenant Work, valued by Landlord in paragraph 38
of its counterclaim at $1.8 million − far less than the $5.7 million in diminished
value damages claimed later at trial after the court lifted the damages limitation
prescribed in the Pretrial Order.
                                          33

of fact” (emphasis added). Thereafter, the trial court rejected this “conclusory

assertion” of “double counting” because the “damages relate to different time

periods.”



      We believe that all things considered, Tenant‟s contention that it preserved a

challenge to the $158,542 for appeal, including the double-counting argument, has

some heft. We could not easily conclude under the circumstances that preservation

failed on the ground that Tenant was required to present its pre-sale damages

argument in full at trial, rather than offer it in the Rule 59 (e) motion that the trial

court invited on the measure of damages.39




      39
          Compare W.M. Schlosser Co., Inc. v. Maryland Drywall Co., Inc., 673
A.2d 647, 651 n.9 (D.C. 1996) (argument “implicit” in argument in trial court “can
fairly be held to encompass its argument in this court”) (internal quotation marks
omitted) and Mills v. Cooter, 647 A.2d 1118, 1123 n.12 (D.C. 1994) (although
“counsel made little if any mention” at trial of point emphasized in appeal,
defendant “sufficiently articulated at trial and in his motion for judgment n.o.v.”
his claim that plaintiff‟s evidence was “insufficient to establish a wrongful
departure [from] the standard [of] care, and parties are not limited to the precise
arguments they made below”), with Wolff v. Washington Hosp. Ctr., 938 A.2d 691,
694 & n.1 (D.C. 2007) (in reviewing contention in Rule 59 (e) motion not
presented at trial, court perceived “no good reason to make an exception to the
general rule that a party must make a specific objection in the trial court to provide
the judge an opportunity to correct any mistake, and the opposing party a chance to
address and present evidence on the alleged trial court error”) (internal quotation
marks and alterations omitted).
                                         34

      We, therefore, turn to the merits.      In questioning the $158,452, Tenant

implicitly erases its earlier concession that pre-sale damages under Ostrow could

be awardable after termination and surrender of the lease. Tenant leads off its

argument on appeal by stressing that Landlord exercised the first option under our

Truitt decision,40 meaning that Landlord, in terminating the lease and suing for

possession, accepted surrender of the premises in full satisfaction of Tenant‟s lease

obligations.   It follows, says Tenant, citing our decision in Ostrow41 that its

obligation to pay “rent,” as such, ceased as of the surrender date, December 3,

2010. Tenant next acknowledges, however, that also under Ostrow, Landlord

would be entitled to post-surrender contract “damages” measured by the rent and

related expenses unpaid under the lease, as mitigated by reletting the premises.

Nonetheless, argues Tenant, by failing to relet – by selling instead – Landlord did

not take the fundamental step necessary to claim contract damages; it forfeited that

claim and accordingly is not entitled to the full $158,542.42


      40
          See Truitt v. Evangel Temple, Inc., 486 A.2d 1169, 1172 (D.C. 1984)
(including text accompanying supra note 5); RESTATEMENT (SECOND) OF
PROPERTY, LANDLORD AND TENANT § 12.1 (3) (a) (1977).
      41
           Ostrow v. Smulkin, 249 A.2d 520 (D.C. 1969); see supra note 10.
      42
           Under Truitt’s first option, a landlord‟s acceptance of termination and
surrender of the lease, after the tenant has abandoned the premises in breach of the
lease, is deemed to have fully satisfied the lease obligations. See supra note 40.
That ends the matter; the landlord has not left itself room to pursue damages.
(continued . . .)
                                        35


      Tenant‟s analysis is flawed. In the first place, we have concluded that

Landlord‟s simultaneous effort to relet and sell the 1317 property was an

authorized pursuit of contract damages under §§ 23A and 23E of the lease.

Furthermore, the pre-sale damages awarded by the court reflect the very rental-

stream lease provisions of § 23A that Tenant embraces. Thus, Tenant‟s argument

– that no damages are awardable for the seven-month period between surrender

and sale because Landlord eventually sold rather than relet – is a nonsequitur that

must fail.43 To this point in Tenant‟s argument, moreover, no “double counting”

has been involved because Tenant never acknowledged any damages for that

seven-month period. Once the trial court rejected Tenant‟s position, however, and



(. . . continued)
Under the second Truitt option, however, the landlord does not acquiesce in the
abandonment but instead reenters the premises to mitigate damages by reletting
and seeking damages from the tenant based on the difference, if any, between the
rental stream in the abandoned lease and the rentals contracted under the new
lease. See Truitt, 486 A.2d at 1172 (including text accompanying supra note 5);
RESTATEMENT (SECOND) OF PROPERTY, LANDLORD AND TENANT § 12.1 (3)(b).
Although Tenant purports to rely on Truitt’s first option to characterize this case,
Tenant‟s acknowledgment that, under Ostrow, Landlord is entitled to post-
surrender damages effectively shifts the characterization to Truitt’s second option
– as we, too, have understood the situation.
      43
           Even the Wilson case from Maryland on which Tenant fundamentally
relies recognizes contract damages during a period in which a landlord advertises
simultaneously to relet or sell. See Wilson v. Ruhl, 356 A.2d 544, 546, 547 (Md.
1976); supra note 6.
                                          36

confirmed that Landlord indeed was entitled to pre-sale contract damages, Tenant

was primed for a fallback argument that those damages would result in double

counting.44


      To put that double-counting argument in perspective, it will be useful to

refer again to New York‟s Latham Land decision, in which the landlord –

eschewing damages based on the “actual rent due” – elected a different, single

measure of damages: the diminished value of the property derived from an expert‟s

calculation of the “difference between the value of the property with the lease in

place” at the time of the breach, and “the value . . . actually received for the sale of

the property” ten months later.45 In contrast, Landlord in this case elected two,

sequential measures of damages: first, the damages calculated by reference to the

rent, taxes, and insurance payable under the lease during the seven-month period


      44
          At this juncture it is important to clarify that Tenant does not dispute its
responsibility under Ostrow for unpaid rent, taxes, and insurance for the four-
month period (August 6 - December 3, 2010) before termination and surrender. As
noted earlier, Tenant initially had paid Landlord $16,000 for the first month‟s rent
plus a $100,000 security deposit. When the total attributable to those four months
($99,833) is subtracted from that $116,000, that leaves a credit of $16,167 going
forward against the damages awarded for the ensuing seven months ($174,708),
leaving the $158,542 in unpaid pre-sale damages at issue. As noted earlier (see
supra note 36), for purposes of convenience when referring to damages attributable
to the “period between termination/surrender and sale,” or to “pre-sale damages,”
we mean the $158,542 still unpaid.
      45
           Latham Land, 96 A.D.3d at 1330, 1331.
                                        37

between surrender and sale, and second, post-sale damages represented by the

diminished value of 1317 derived by comparing (1) the value of the property with

the lease in place immediately before sale with (2) the lesser value represented by

its allocable portion of the selling price of both properties (1301 and 1317).

Although theoretically such two-step damage calculation may be feasible, we do

not know from this record whether Livingston purported to arrive at his

(miscalculated) diminished value as of the date of sale or, perhaps, had an earlier

date – or even no date – in mind, leaving open the possibility of double-counting.

We therefore vacate the $158,542 awarded to Landlord, subject to reconsideration

on remand in connection with recalculation of diminished value damages.



                                       IV.



      Landlord filed an unopposed motion under Super. Ct. Civ. R. 54 (d) for an

agreed upon amount of costs, expenses, and attorney‟s fees ($200,000) pursuant to

§ 23F of the lease. The trial court granted the motion in its March 27, 2013 order.

According to Tenant‟s opening brief, the amount “was reasonable in light of the

trial court‟s disposition of the case.” Tenant argues, however, that if the damage

award is vacated, we should “vacate the fee award as well” and “remand for
                                          38

determination of proper fees (if any),” depending on Landlord‟s level of success

under the “prevailing party” doctrine.



       “A party prevails if [it] succeeds on any of the significant issues in the

litigation which achieved some of the benefits sought by bringing the suit.”46

Landlord remains the prevailing party on the issue of liability, thus entitling it to

attorney‟s fees under § 23F of the lease. However, “[i]t is generally understood

that the degree of success in litigation is a relevant factor in the award of attorney‟s

fees.”47



      We express no opinion on whether the negotiated award, as such, should

remain in place, other than to confirm that Landlord prevails here on the

availability of diminished value damages. On remand, therefore, the trial court

should reevaluate and assess, as appropriate, the “costs, expenses, and attorney‟s

fees” awardable to Landlord in light of the parties‟ negotiated award and of the

recalculated damages for lost rent and diminished value.

      46
          Natural Motion by Sandra, Inc. v. District of Columbia Comm’n on
Human Rights, 726 A.2d 194, 198 n.9 (D.C. 1999) (internal quotation marks
omitted).
      47
           Fleming v. Carroll Publ’g Co., 581 A.2d 1219, 1228 (D.C. 1990).
                                        39


                                        V.


      For the foregoing reasons, we vacate (subject to reconsideration on remand)

the $158,542 awarded to Landlord for unpaid rent, taxes, and insurance during the

period before sale; affirm the trial court‟s order to the extent of sustaining

Landlord‟s right under the parties‟ lease to diminished value damages for Tenant‟s

breach; reverse the order granting Landlord $5.7 million in diminished value

damages and remand for further proceedings on that issue consistent with this

opinion; and remand for reevaluation and assessment, as appropriate, of the “costs,

expenses, and attorney‟s fees” awardable to Landlord.



                                                   So ordered.